Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/21/2021.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  In claim 7, the terms “SATA”, “PCIe”, and “NVMe” needs to spelt out at least once. In claim 8, the terms “USB”, “GPIO”, and “NVMe” needs to spelt out at least once.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected 35 U.S.C. 103 as being unpatentable over Jabbaz (USPGPUB No. 2014/0115354 A1, hereinafter referred to as Jabbaz) in view of Allaire et al. (US Pat No. 8667192 B2, hereinafter referred to as Allaire). 
Referring to claim 1, Jabbaz discloses a data storage device with system operation capability, comprising {“determine each other's capabilities”, see Fig. [0109]}: 
a data storage unit {“cloud-based server computer 962”, see Fig. 9a [0120]}, comprising a controller {“central controller ”, see Fig. 9c [0041] and [0125]}; 
a first data transmission interface connected {“via data packets transmitted over WAN 964 or over the direct Ethernet connection to network switch 952”, see Fig. 9b [0124]} to the data storage unit via a switch {“Network switch 952”, see Fig. 9B [0118]}; 
and a microprocessor {“network device’s microprocessor”, see Fig. 10 [0138]}, connected to an input and output device via an input and output interface {“identify any legitimate external-command signal patterns”, see Fig. 10 [0138]}, connected to the data storage unit via the switch {“Network switch 952”, see Fig. 9B [0118]}, and comprising an embedded system {“radio system is embedded in antenna 410”, see Fig. 4 [0081]}; 
wherein, when a connection between {“determining an Ethernet port for each MAC address”, see Fig. 9c [0134]}  the first data transmission interface and the data storage unit is conducted via the switch {“determining an Ethernet port for each MAC address” applicable to multiple devices coupled to the switch including the data storage unit as claimed, see Fig. 9c [0134]}, an electronic device reads data {“carry data signals of the device's LAN port”, see Fig. 3 [0077]} from the data storage device {“data-sourcing device” in the cloud service, see Fig. 2a [0069]} via the first data transmission interface {“over the direct Ethernet connection to network switch 952”, see Fig. 9b [0124]}}, or writes data to the data storage device via the first data transmission interface {writes as claimed “previous firmware version (e.g., stored in a local FLASH storage device”, see Fig. 12 [0146]}; 
otherwise, when a connection {“determining an Ethernet port for each MAC address”, see Fig. 9c [0134]} between the microprocessor and the data storage unit is conducted via the switch {“determining an Ethernet port for each MAC address” MAC associated with a unique microprocessor “network interface card”, see Fig. 9c [0134]}, the embedded system of the microprocessor will be allowed to execute a specific system operation {“receive the ‘upgrade firmware" command’”, see Fig. 9c [0134]}.
Jabbaz does not appear to explicitly disclose a plurality of flash memories connected to the controller; 
However, Allaire discloses a plurality of flash memories connected {“one or more flash memory interfaces 240”, see Fig. 1 Col 7, lines 34-36} to the controller {“memory controller 228”, see Fig. 1 Col 7, lines 32-33}; 
Jabbaz and Allaire are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jabbaz and Allaire before him or her, to modify Jabbaz’s “data storage device” incorporating Allaire’ “core complex 206” and relevant flash circuitry (see Fig. 2). 
The suggestion/motivation for doing so would have been to implement programmable circuitry can be configured to be powered on and/or off independently of the processor system… and further can control configuration, e.g., the loading of configuration data, into the IC and configuration memory that controls the programmable circuitry. (Allaire Col 3, line 58 through Col 4 line 3).
Therefore, it would have been obvious to combine Allaire with Jabbaz to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Jabbaz discloses further comprising a power port {“power port”, see Fig. 2b [0072]}, wherein an external power source {“second PoE port will operate as a power source”, see Fig. 3 [0077]} is inputted to the data storage device via the power port {“plug an Ethernet cable from a network router or switch”, see Fig. 3 [0077]}, a power detector is connected to the power port and the switch {“a way to inject power into the Ethernet connection”, see Fig. 3 [0077]}; when the power detector detects the external power source on the power port, the power detector controls the switch to conduct the connection between the microprocessor and the data storage unit {“center tap signal’s can vary… in the Ethernet pins” detection method 600, see Fig. 6 [0088]}.

As per claim 3, the rejection of claim 2 is incorporated and Jabbaz discloses wherein the power port {Examiner’s interpretation: the use of “or” in this claim is treated as Markush claim, thus the reference disclosing at least one element to address the claim} is a powered device port of a Power over Ethernet or a DC port {“DC level bias”, see Figs. 9a or 9b [0116]}, and the external power source is an Ethernet power source {“transmitting 0V DC or 24V DC over pins 4 and 5 of the Gigabit Ethernet port,”, see Fig. 9a or 9b [0116]}or a DC power source.

As per claim 4, the rejection of claim 2 is incorporated and Jabbaz discloses  wherein the switch comprises a first terminal {“input-signal terminal”, see claim 20}, a second terminal {“output-signal terminal”, claim 20}, a common terminal {“mechanism alters a DC-voltage bias” see claim 20}, and a switch lever {“presses and holds external-reset button 142”, [0055]}, the first terminal is connected to the first data transmission interface {“connection to network switch 952”, see Fig. 9b, [0118]}, the second terminal is connected to the microprocessor {“network device’s microprocessor”, see Fig. 10 [0138]}, the common terminal is connected to the data storage unit {“data-sourcing device” in the cloud service, see Fig. 2a [0069]}, and the switch lever is provided with one end thereof connected to the common terminal {“floating DC-bias signal over Ethernet pin 3”, see Fig. 1c, [0055]}, and provided with other end thereof connected to the first terminal or the second terminal {“differential signal over Ethernet pin pairs (4,5) and (7,8) of port 144”, see Fig. 1c [0055]}; 
when the common terminal is electrically connected to the first terminal via the switch lever {“network device can detect the reset signal”, see Fig. 1c [0055]}, the connection between the data storage unit and the first data transmission interface is conducted {“while running a boot loader during a boot or reboot process”, see Fig. 1c [0055]}; 
when the common terminal is electrically connected to the second terminal via the switch lever {“facilitates remotely resetting a remote network device to a factory-default setting”, see Fig. 1c [0054]}, the connection between the data storage unit and the microprocessor is conducted {“connector 130 provides access to signals from LAN port 126”, see Fig. 1c [0054]}.

As per claim 5, the rejection of claim of claim 1 is incorporated and Jabbaz discloses wherein the switch is connected to an input and output port having a trigger key {“external-reset button 142”, see Fig. 1c [0055]}, a trigger signal is generated when the trigger key is pressed {“presses and holds”, see Fig. 1c [0055]}, and sent to the switch, such that the trigger signal can control the switch to conduct  {“generates and transmits the reset signal to”, see Fig. 1c, [0055]} the connection between the microprocessor and the data storage unit {“performing a remote-triggered reboot cycle”, see Fig. 1c [0003]}.

As per claim 6, the rejection of claim 1 is incorporated and Jabbaz discloses where the microprocessor is connected to the switch via a second data transmission interface {“via data packets transmitted over WAN 964 or over the direct Ethernet connection to network switch 952” having multiple ports as claimed “data transmission interfaces”, see Fig. 9b [0124]}; when the connection between the data storage unit and the microprocessor is conducted by the switch {“connector 130 provides access to signals from LAN port 126”, see Fig. 1c [0054]}, the embedded system of the microprocessor reads data from the data storage unit via the second data transmission interface {“carry data signals of the device's LAN port”, see Fig. 3 [0077]}, or writes data into the data storage unit via the second data transmission interface {writes as claimed “previous firmware version (e.g., stored in a local FLASH storage device”, see Fig. 12 [0146]}.

As per claim 7, the rejection of claim 6 is incorporated and Allaire discloses wherein the first data transmission interface and the second data transmission interface {Examiner’s interpretation: the use of “or” in this claim is treated as Markush claim, thus the reference disclosing at least one element to address the claim} are data transmitted interfaces conforming to SATA, PCIe {“PCIe interface 268”, see Figs. 1-2 Col 12, lines 10-12}, or NVMe standard protocol.

As per claim 8, the rejection of claim 6 is incorporated and Allaire discloses wherein the input and output interface is an input and output interface conforming {Examiner’s interpretation: the use of “or” in this claim is treated as Markush claim, thus the reference disclosing at least one element to address the claim} to USB {“USB type interface ”, see Figs. 1 and 2 Col 7, lines 50-55}, GPIO, Type C, VGA, HDMI, or DVI standard protocol.

As per claim 9, the rejection of claim 1 is incorporated and Jabbaz discloses wherein the input and output device is network module, the embedded system of the microprocessor receives an operation instruction issued from a cloud platform {“cloud-based server computer 158”, see Fig. 1D [0057]}, and executes the specific system operation according to the operation instruction {“Firmware-upgrade command, a firmware-downgrade command, or any other device-configuring command”, see Fig. 1D [0108]}.

As per claim 10, the rejection of claim 1 is incorporated and Jabbaz discloses wherein the input and output device comprises a human-machine interface device and a data output device {human machine interface such keyboard apropos “user's personal computing device”, see Fig. 1D [0059]}, the embedded system of the microprocessor processes a specific document stored {“hosted as a web page… using a [specific] http” address, see Fig. 1D [0058]} in the data storage unit according to an operation action of the human-machine interface device {“UI may be generated… is provided to a personal computing device”, see Fig. 1D [0058]}, and the processed specific document outputted by the data output device {“via a local area network 154”, see Fig. 1D [0058]}. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at data transmission interfaces as recited in claim 1: US 20220109546 A1, US 20170353929 A1, US 20170331577 A1, AND US 20150006666 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184